[*] Certain confidential information contained in this document, marked by brackets is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended Exhibit 10.58 User SAP Number: Region: EUROPEAN ADDENDUM TO THE CLINICAL TRIAL COLLABORATION AGREEMENT BETWEEN MEDTRONIC AND ARCA This addendum (“Addendum”) is made as of September 14, 2016 and is to the Clinical Trial Collaboration Agreement (the “Collaboration Agreement”) made and entered into as of April 18, 2013 between ARCA biopharma, Inc., a Delaware corporation (hereinafter “ARCA”) and Medtronic, Inc., a Minnesota corporation (hereinafter “Medtronic”), as amended by the Second Amendment to the Collaboration Agreement entered as of August 28, 2014. This Addendum is for the purpose of supply and distribution of Medtronic devices and CareLink services within Europe under the Collaboration Agreement. WHEREAS, ARCA and Medtronic have entered into the Collaboration Agreement with respect to GENETIC-AF and the Phase 2B Study; WHEREAS, ARCA wishes to select and activate investigational sites in Europe for the GENETIC-AF study of approximately 20 sites in phase 2 and then up to 50 sites in the phase 3 portion of the study. WHEREAS, the Parties wish to arrange for the supply and distribution of Medtronic Reveal devices and Medtronic CareLink services to investigational sites within Europe under the Collaboration Agreement; WHEREAS, Medtronic Trading NL is engaged in the business of selling and distributing Medtronic Devices and CareLink services in Europe; NOW THEREFORE, for good and valuable consideration the Parties agree to supplement and modify the terms and conditions of the Collaboration Agreement as follows with respect to investigational sites in Europe: 1.Definitions: Except as otherwise defined in this Addendum, all other capitalized terms shall have the meaning ascribed to them in the Collaboration Agreement. For the purpose of this Addendum, the following capitalized terms have the following respective meaning: “CareLink” or the “CareLink System” means Medtronic’s proprietary remote monitoring service that provides secure access to data from patients who have certain Medtronic cardiac medical device implants, including Reveal, that is currently marketed by Medtronic in Europe. “De-identify” and “De-identification” mean removal of information that identifies individuals in a manner that conforms with applicable laws. “Effective Date” means the date when this Addendum is effective as stated in the preamble; “Eligible Patient” means, for the purpose of this Addendum, any patient selected who (i) meets the criteria for participating in Phase 2B Study or the Phase 3 Portion, as the case may be, (ii) who has signed the corresponding approved patient informed consent form, and (iii)who has signed the Medtronic CareLink network enrolment consent form in accordance with the terms of use between the investigational site in Europe using CareLink network services for the commercial use of Medtronic Devices and the Medtronic Affiliate that provides CareLink in the country in which the investigational site is located. “Governmental Authority” means any applicable federal, provincial, local or other governmental body with jurisdiction over the applicable subject matter. “Privacy Laws” means laws and regulations with respect to the protection of personal information applicable in the country in which the investigational site is located that is transmitting a study subject’s CareLink Data. 1 “Regulatory Authority” means, for purposes of this Addendum when used herein or in the Collaboration Agreement, any Governmental Authority with jurisdiction over drug products or medical devices intended for human use in the country in which the applicable investigational site is located. “Reveal LINQ System” means the Reveal LINQ insertable cardiac monitor, patient assistant device and MyCareLink™ patient monitor. 2.Adherence to Obligations in the Collaboration Agreement. This Addendum is intended to supplement the Collaboration Agreement with respect to the supply and distribution of Medtronic Reveal devices and CareLink services to investigational sites within Europe. For greater clarity, this means that this addendum does not modify the Collaboration Agreement with respect to the conduct of the study anywhere outside Europe. This Addendum shall only be read into the Collaboration Agreement with respect to the conduct of the study within Europe at European participating sites or dealings with Governmental Authorities for the European country in which the applicable investigational site is located. 3.Product Supply and Distribution. 3.1As between the Parties, Medtronic is responsible for the distribution, shipment and supply of the Reveal LINQ Systems to the investigational sites in Europe under the Collaboration Agreement. [ * ], the Reveal LINQ insertable cardiac monitors and patient assistant devices intended to be distributed to investigational sites in Europe under the Collaboration Agreement, and Medtronic or its Affiliate shall provide the use of a MyCareLink patient home monitor with each Reveal LINQ insertable cardiac monitor, [ * ]. Medtronic or its Affiliate shall ship such Reveal LINQ Systems to the investigational sites as directed from time to time by ARCA. 3.2ARCA will issue a purchase order request to Medtronic USA specifying the location where Reveal LINQ Systems are to be delivered (“Bill To: ARCA / Ship to: [specified investigational site(s) ]”) in order to supply and resupply each investigational site with the number of products needed. ARCA will provide Medtronic USA, with the following information that Medtronic USA will include as notes in the shipping documents with each product shipment to help ensure that Reveal devices are used only in the relevant study: Study Name, Study Coordinator, Room Number of Study Coordinator, Phone Number of Study Coordinator. Purchase Orders to be sent to: Medtronic Cardiac Monitoring Clinical Research Team at [ * ] 3.3Medtronic or its Affiliate shall ship the requested number of Reveal LINQ Systems to the designated participating sites in Europe so that the devices are received generally within 2 working days, and no more than 4 working days after Medtronic USA’s receipt of ARCA’s purchase order. 3.4Upon shipment, Medtronic USA shall invoice to ARCA directly such Reveal LINQ Systems ordered by it from time to time under this Addendum, and ARCA shall pay such invoices to Medtronic USA directly. Medtronic shall provide ARCA with an invoice along with accompanying documentation, in a form satisfactory to ARCA [ * ]. Unless the Parties agree to use different terms, all invoices by Medtronic USA to ARCA shall be addressed to: ARCA biopharma, Inc., 11080 CirclePoint Rd., Suite 140
